*252ORDER OF CENSURE.
The matter came before the Judicial Standards Commission arising out of allegations of misconduct against the respondent. The subject matter of the allegations was based on certain comments made during the trial of two separate cases by respondent while serving as the presiding judge.
Respondent stipulated to the correctness of the factual bases of the allegations and further stipulated that the described conduct would be prejudicial to the administration of justice that brings the judicial office into disrepute. The Judicial Standards Commission, after making findings of facts and conclusions of law, recommended that respondent be censured. In his stipulation, respondent agreed to the Commission’s recommendation.
After reviewing the record and the recommendation of the Commission, this Court concludes that the respondent’s conduct constitutes conduct prejudicial to the administration of justice that brings the judicial office into disrepute within the meaning of N.C.G.S. § 7A-376 (1989). The Court approves the recommendation of the Commission that the respondent be censured. Therefore, pursuant to N.C.G.S. § 7A-376, N.C.G.S. § 7A-377 (Supp. 1994) and Rule 3 of the Rules for Supreme Court Review of Recommendations of the Judicial Standards Commission, it is ordered that Judge George R. Greene be, and he is hereby, censured for conduct prejudicial to the administration of justice that brings the judicial office into disrepute.
Done by order of the Court in Conference, this the 4th day of May 1995.
s/Orr, J.
For the Court